I would like to begin my statement by congratulating the President and his country, the Republic of Fiji, on his election to preside over the General Assembly at its seventy-first session. I am confident that his wisdom and competence will enable him to steer the work of the Assembly to a successful conclusion. I would also like to assure him that my delegation stands ready to cooperate with him in achieving our desired goals. Nor should I miss this opportunity to express our appreciation to his predecessor, Mr. Mogens Lykketoft of the Kingdom of Denmark, for his effectiveness in conducting the work of the Assembly at its seventieth session, which was key to ensuring that agreements were reached on several international issues.
I would also like to put on record our appreciation for Secretary-General Ban Ki-moon’s tireless efforts over the past 10 years to serve the shared interests of the international community and bring the work of the
Organization and its organs up to the expectations of Member States.
Since its establishment in 1945, the United Nations has attained a position of esteem in international relations. In that regard, we would like to express our appreciation to the Organization’s founding States, especially the permanent members of the Security Council, for their efforts to maintain international peace and security despite the challenges they continue to face. They have made the Organization a safe haven in which States can settle their disputes and differences by peaceful means, based on the provisions of the Charter of the United Nations and international law, which uphold the principles of mutual respect, good- neighbourliness, non-interference in the internal affairs of States and peaceful coexistence.
We would be remiss if we failed to point out that the world has seen many successes and positive developments, politically, socially, economically, scientifically and technically, which today have made us closer and more interdependent than ever before. However, we are still dealing with many challenges and tragedies that humankind can never forget, challenges that should motivate us all to work harder in support of international peace and security.
We in the Sultanate of Oman continue to believe that there is a solution for every problem as long as our interests converge, the necessary political will is there and we act in a concerted way. That is because by their nature people are inclined to love peace, understanding and peaceful coexistence, which serve the interests of all parties based on the golden rule that we should do unto others as we would do unto ourselves. My country is therefore among the States that have adopted a policy of dialogue, negotiation and conciliation in order to settle disputes by peaceful means, based on the provisions of Chapter VI of the Charter and on the standards and traditions of our human heritage. Thanks to the peaceful diplomatic approach of His Majesty Sultan Qaboos Bin Said of Oman, we have succeeded in establishing friendly relations and cooperation with countries all over the world that we are keen to maintain and develop in every area for the interests and for the good of the Sultanate and other countries.
We should also take this opportunity to emphasize the centrality of the Palestinian question for stability in the Middle East. If we cannot reach a comprehensive and just solution to the issue, it is difficult to imagine the possibility of establishing normal relations between the States and peoples of the region in a way that can foster mutual trust and coexistence. Despite the efforts of the international community and the various initiatives to help the Palestinians and the Israelis to reach an agreement on a road map that would look after the interest of both parties, all efforts failed to achieve the desired outcome. Therefore, we would like to renew our call to the international community to intensify efforts through a new perspective that would enable the concerned parties to reach a comprehensive and just settlement that would end the long conflict.
We would also like to express our appreciation to the United Nations and to the Special Envoys of the Secretary-General for their efforts to reach peaceful settlements to crises in a number of States in the Middle East, especially the Syrian Arab Republic, the Republic of Yemen and Libya. However, we should note that the situations in those States have suffered serious setbacks, which threaten international peace and security.
We believe in the importance of adhering to the principle of dialogue in order to resolve disputes by peaceful means. Since the onset of the crises in the three aforementioned States, the Sultanate of Oman has sought to reconcile points of view with the parties concerned and to encourage them to reject differences and resume negotiation. The Sultanate has hosted several meetings towards that end, in coordination with the United Nations. In that respect, we cannot fail to pay tribute to the laudable efforts of the State of Kuwait for hosting the Yemen peace negotiations. We laud, in particular, the efforts exerted by His Highness Amir Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah to bridge the gap in the views of Yemeni parties. The goal has been to achieve a win-win solution to the conflict through peaceful negotiations.
In closing, we must emphasize the need for the spirit of joint international action, which makes it incumbent upon all of us to rid ourselves of the negative aspects of the past and concentrate on the positive elements of the future. Our goal should be to develop relations, enhance cooperation, deepen interests between States and peoples, and settle differences through dialogue that is based on the principles and provisions of the Charter of the United Nations and international legal principles. By doing so, the United Nations will remain the beacon of peace for all States.
